Citation Nr: 1636444	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-35 381	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes, to include as due to exposure to Agent Orange. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a liver disability, to include as due to exposure to Agent Orange. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The reopened claims for service connection for diabetes and a liver disability pursuant to the adjudication herein addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for diabetes and a liver disability was denied by a January 2005; the Veteran was notified of this denial and of his appellate rights in a January 2005 letter , he did not perfect an appeal with respect to these matters, and no pertinent exception to finality applies.

2.  Evidence associated with the record since the January 2005 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes and a liver disability. 

CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for diabetes and a liver disability is final and is the only final rating decision addressing these  matters on any basis.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claims for service connection for diabetes and a liver disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable disposition of the petitions to reopen the previously denied claims for service connection for diabetes and a liver disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015);

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as diabetes, listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a Veteran exposed to herbicides (to include Agent Orange) during service, service connection for certain diseases, including diabetes, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  For disabilities not presumed by regulation to be due to exposure Agent Orange, the Veteran may still establish service connection by showing that any such disability is, in fact, directly and causally linked to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

While the March 2009 rating decision on appeal reopened the Veteran's claims for service connection for diabetes and a liver disorder, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Summarizing the pertinent procedural history and facts with the above criteria in mind, a January 2005 rating decision, in pertinent part, denied service connection for diabetes and a liver disability.  The Veteran was notified of this denial and of his appellate rights in a January 2005 letter.  While the he submitted a notice of disagreement with respect to the denial of service connection for diabetes and a liver disability in February 2005, he did not perfect a timely appeal to the Board following a January 2006 statement of the case addressing these issues.  No additional evidence was received within the one year appeal period of the January 2005 rating decision, and no additional service records have since been associated with the claims file warranting reconsideration of denial of the claims for service connection for diabetes and a liver disability.  Therefore, the January 2005 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015]; 38 C.F.R. § 3.156(b), (c); Shade, supra.  This is the only final rating decision addressing the claim for service connection for diabetes or a liver disability on any basis.  

The record before the adjudicators at the time of the January 2005 rating decision included the service treatment reports (STRs) and post service clinical evidence.  The STRs were silent for diabetes or a liver disability.  The post service evidence included a March 2002 VA clinical record reflecting assessments of hepatitis B and diet-controlled hyperglycemia.  A diagnosis of diabetes mellitus was not demonstrated by the clinical evidence of record at the time of the January 2005 rating decision.  The claims for service connection for diabetes and a liver disability were denied in the January 2005 rating decision on the stated basis that the medical evidence of record failed to show that either condition had been diagnosed.  

The record subsequent to the January 2005 rating decision includes the new assertions by the Veteran, to include in sworn testimony to the undersigned, that he developed diabetes and a liver disability due to exposure to Agent Orange at Fort Polk, Louisiana and during his service in Panama.  The credibility of these assertions must be presumed for the purposes of determining whether such are sufficient to reopen the claims.  Justus, supra.  Also received subsequent to the January 2005 rating decision are VA outpatient treatment reports (contained in the Virtual VA file) reflecting a diagnosis of diabetes in April 2015 and laboratory findings of elevated liver readings in June 2008.  

When considered either by itself or with the evidence previously of record, the evidence received since the January 2005 rating decision relates to unestablished facts necessary to substantiate this claim-namely, the requirements of a relevant in-service event (alleged herbicide exposure) that is the purported source or cause of diabetes and a liver disability, and evidence of current disability associated with diabetes and (at least potentially) a liver disorder.  Pursuant to the holding in Shade, these assertions at least trigger VA's duty to assist to research possible herbicide exposure at Forth Polk or in Panama and conduct any other development as may become indicated.  As such, the Board finds there is evidence received since the January 2005 rating decision that is both new and material, and that the criteria for reopening the claims for service connection for diabetes and a liver disability are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

ORDER

As new and material evidence to reopen the claims for service connection for diabetes and a liver disability has been received, to this extent only, the appeal is granted.

REMAND

First, subsequent to the June 2010 statement of the case, additional pertinent evidence, to include the aforementioned VA clinical reports contained the Virtual VA file, has been received.  The RO may not have considered these documents in the first instance and the Veteran did not waive his right to have the RO do so.  38 C.F.R. § 20.1304 (2015).  As such, this remand will afford the AOJ the initial opportunity to consider the evidence received since the June 2010 statement of the case so as to ensure due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Second, development is necessary to corroborate the Veteran's assertions with respect to exposure the Agent Orange at Fort Polk and Panama.  In this regard, the Veteran's DD Form 214 documents that he was trained at Fort Polk.  The DD Form 214 also documents foreign service with "USARSO," whose area of responsibility includes Panama, and the development below will include a request to obtain the Veteran's service personnel records to confirm his reported service in Panama.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Service Personnel Records. 

2.  Contact the Veteran and ask him to provide more specific information regarding the circumstances surrounding his alleged exposure to Agent Orange at Fort Polk and Panama.  Then conduct the necessary development under VA's adjudication manual to determine whether Agent Orange was used at Fort Polk or Panama during the time periods of the Veteran's service at these locations.  

3.  Should exposure to Agent Orange be documented, any additional development indicated with respect to the claim for service connection for a liver disability, to include a VA examination and nexus opinion if indicated, should be conducted.     

4.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


